Remarks
Claims 1 and 3-30 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive.
It is first noted that Applicant has failed to response to the requirement for information provided on pages 6-7 of the office action dated 2/18/2021.  Such requirement for information is repeated below.  
Applicant alleges “Ashfield does not disclose, teach or suggest determining a preconfigured radius for the second computing device based upon a distance between a second computing device and one or more wireless access points.  Rather, at most, Ashfield discloses use of a ‘threshold radius [that] may be of any distance, such as feed, city blocks, miles, and the like.’  Ashfield at col. 5, ll. 45-46.  There is no disclosure, teaching, or suggestion that such distances are determined based upon a distance from the second computing device to a wireless access point, but rather are simply pre-selected.”  However, in setting the threshold radius, Ashfield clearly meets the determining of a preconfigured radius based on a maximum distance of the device to 
Applicant goes on to reference a portion of the previous office action and alleges “Such a statement ignores the language of the claim.  It is the value of the preconfigured radius itself that is being determined in the claim, and this value of the preconfigured radius is determined ‘based on an average distance or a maximum distance of a second computing device to one or more wireless access points of a wireless network of a private network’.  In contrast, Ashfield does not disclose how the ‘maximum radius’ alleged in the Office Action is determined.  As such, Ashfield does not support the naked conclusion in the Office Action.”  The Examiner notes that a preconfigured radius is just that; preconfigured.  It cannot be changed in the claim, since it is already preconfigured.  Therefore, Applicant’s allegations regarding determining this preconfigured radius are not pertinent to the claim being argued.  Furthermore, in setting the threshold radius, Ashfield clearly meets the determining of a preconfigured radius based on a maximum distance of the device to the access point(s), which is maximum because it is a maximum threshold radius, for example.  Therefore, Ashfield clearly discloses the argued subject matter.  The last response ignored no claim language.  
Applicant appears to summarize the previous arguments and responses regarding Siddiqui and alleges “This additional mention of radius is not any different that the previously discussed ‘pre-specified distance or a radius’ of either Ashfield or Siddiquy as it is selected or ‘pre-determined’ before any interaction between the first device 502 and the wireless access point.  Siddiquy is clear on this point – during Id.  However, Siddiquy is equally clear that the ‘pre-determined’ geographic boundary is not itself determined based upon the distance of the first device 502 from the wireless access point.”  To the contrary, Column 12, lines 2-5 states “for the registration to be completed properly, it may be required for the first device 502 and the second device 504 to be within a pre-determined geographic boundary.”  This geographic boundary corresponds to a radius in at least some embodiments (e.g., column 10, lines 2-3: “The geographic boundary may be a circle of a pre-specified radius around the location of the device”).  Therefore, Siddiqui clearly discloses the argued subject matter in at least this exemplary teaching.  There are additional ways in which Siddiqui discloses this subject matter as well, such as column 2, lines 31-34 (e.g., “the user may be required to retain the location authentication device within a radius of 10 feet of the service access device while the user is being authenticated for access to the service”).  There are many additional sections of Siddiqui that are relevant to the above-explained registration process and radius.  
Applicant then appears to reference the previous office action and alleges “the response to the Office Action ignores the language in the claim.  Siddiquy discloses comparing a distance with a pre-determined geographic boundary which may be a radius, but does not disclose how such a radius is determined.  As such” and copies in a portion of a previous response.  Applicant has provided no argument here other than to allege that the office action ignored claim language, which has not been done, and to reference and copy previous arguments.  No further response is required.  Furthermore, 
Applicant alleges that claim 13 has been amended: “As amended, claim 13…”.  However, claim 13 is a previously presented claim.  Clearly, Applicant is incorrect in alleging that claim 13 has been amended, based on Applicant’s own use of the previously presented tag.  
Applicant alleges “Neither Ashfield nor Siddiquy disclose, teach or suggest comparing ‘a difference between the current distance and the distance stored within the registration information’ with a configurable or pre-defined threshold as set forth in claim 13.”  Claim 13 does not include this comparison.  In fact, claim 13 does not use the word “compare” or any synonym thereof in any fashion in relation to Applicant’s quoted and argued claim language.  Therefore, Applicant’s allegation is moot.  
With respect to the actually claimed “when a difference between the current distance stored within the registration information is within a configurable or predefined threshold…”, claim 1 has already been shown to disclose a more narrow version of this with respect to Ashfield:
Processing, by the authentication device, the user authentication request based on the proximity, including, when the proximity is within a preconfigured radius, the authentication device sends an affirmative response to the endpoint protection suite accepting the user authentication request and when the proximity is outside of the preconfigured radius, the authentication device sends a negative response to the endpoint protection suite rejecting the user authentication request 
Additionally, Siddiqui was cited for this subject matter and explained in claim 13 as follows:
When a difference between the current distance and the distance stored within the registration information is within a configurable or predefined threshold, then communicating to the primary computer system, by the authentication device, approval of the user authentication request (Exemplary Citations: for example, Column 2, line 22 to Column 3, line 56; Column 4, lines 8-39; Column 7, line 16 to Column 8, line 18; Column 9, line 6 to Column 10, line 39; and associated figures; when devices are close enough, have sufficient radius overlap, or the like, allowing access, for example); and
Applicant has provided no argument against either of these.  As such, they stand as fact as a clear explanation of how Ashfield and Siddiqui disclose the argued subject matter.  
Applicant goes on to allege “In response, the Office Action declares Applicant’s prior argument as moot without even considering the claim language”.  To the contrary, 
Applicant continues by alleging “and address how the cited references first perform a registering process that includes ‘determining a distance of the companion computer system from one or more wireless access points of a wireless network of the private network at a time of registration’, and then ‘subsequent to said registering,’ responsive to receipt of a user authentication request ‘determin[e] a current distance of the companion computer system from the one or more wireless access points associated with the attempt to access the primary computer system’.  All of the citations in the rejection are directed to establishing the ‘current distance’ and do not disclose, teach, or suggest the determining the distance in a prior registration process.  Accordingly, far from being moot, Applicant’s response demonstrates that the Office Action failed to make a prima facie case of obviousness and should be withdrawn.”  Applicant fails to even mention any specific reference.  No response can possibly be provided to a non-existent argument.  Applicant’s entire argument is still based on language that does not appear in the claim whatsoever: “Neither Ashfield nor Siddiquy disclose, teach or suggest comparing ‘a difference between the current distance and the distance stored within the registration information’ with a configurable or pre-defined threshold as set forth in claim 13.”  As noted above and previously, claim 13 does not include this comparison.  In fact, claim 13 does not use the word “compare” or any synonym thereof in any fashion in relation to Applicant’s quoted and argued claim 
Regarding Claim 13,
Ashfield discloses a method comprising:
Receiving, by an authentication server, a request to register a companion computer system of a user with a primary computer system associated with a private network, wherein the companion computer system is to be used as a factor of a multi-factor authentication process in connection with obtaining access to the primary computer system (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures; this registration request and process may be part of any registering of location information associated with a user or transaction, for example);
Registering, by the authentication device, the companion computer system with the primary computer system by (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures):

Storing a set of registration information, including the distance and unique device identification information associated with the companion computer system (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures); and
Associating the stored set of registration information with the primary computer system (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures);

Responsive to receipt of the user authentication request (Exemplary Citations: for example, Column 3, lines 21-55; Column 5, lines 11-40; Column 6, lines 51-65; Column 8, lines 38-53; and associated figures):
Retrieving, by the authentication device, the set of registration information (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures);
Determining a current distance of the companion computer system from the one or more wireless access points associated with the attempt to access the primary computer system (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; and associated figures);

When the difference exceeds the configurable or predefined threshold, then communicating to the primary computer system, by the authentication device, rejection of the user authentication request (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures).  
Siddiqui also discloses a method comprising:
Receiving, by an authentication server, a request to register a companion computer system of a user with a primary computer system associated with a private network, wherein the companion computer system is to be used as a factor of a multi-factor authentication process in 
Registering, by the authentication device, the companion computer system with the primary computer system by (Exemplary Citations: for example, Column 10, line 63 to Column 14, line 10 and associated figures):
Determining a distance of the companion computer system from one or more wireless access points of a wireless network of the private network at a time of registration (Exemplary Citations: for example, Column 10, line 63 to Column 14, line 10 and associated figures; determining device locations, how far apart they are, and the like, for example);
Storing a set of registration information, including the distance and unique device identification information associated with the companion computer system (Exemplary Citations: for example, Column 10, line 63 to Column 14, line 10 and associated figures; storing information related to each device and distance, for example); and

Subsequent to the registering, receiving, by the authentication device, a user authentication request in connection with an attempt to access the primary computer system (Exemplary Citations: for example, Column 2, lines 41-58; Column 5, lines 43-53; Column 7, line 52 to Column 8, line 6; and associated figures; request to authenticate for a service, for example);
Responsive to receipt of the user authentication request (Exemplary Citations: for example, Column 2, lines 41-58; Column 5, lines 43-53; Column 7, line 52 to Column 8, line 6; and associated figures):
Retrieving, by the authentication device, the set of registration information (Exemplary Citations: for example, Column 2, line 22 to Column 3, line 12; Column 4, lines 23-39; Column 5, lines 43-53; Column 9, lines 6-18; Column 9, line 55 to Column 10, line 7; and associated figures; getting information from the user profile or other storage, for example);
Determining a current distance of the companion computer system from the one or more wireless access points associated with the attempt to access the primary computer system (Exemplary Citations: for example, Column 2, line 22 to Column 3, line 56; Column 4, lines 8-39; Column 7, line 16 to Column 8, line 
When a difference between the current distance and the distance stored within the registration information is within a configurable or predefined threshold, then communicating to the primary computer system, by the authentication device, approval of the user authentication request (Exemplary Citations: for example, Column 2, line 22 to Column 3, line 56; Column 4, lines 8-39; Column 7, line 16 to Column 8, line 18; Column 9, line 6 to Column 10, line 39; and associated figures; when devices are close enough, have sufficient radius overlap, or the like, allowing access, for example); and
When the difference exceeds the configurable or predefined threshold, then communicating to the primary computer system, by the authentication device, rejection of the user authentication request (Exemplary Citations: for example, Column 2, line 22 to Column 3, line 56; Column 4, lines 8-39; Column 7, line 16 to Column 8, line 18; Column 9, line 6 to Column 10, line 39; and associated figures; when not close enough, denying access, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the location registration and usage techniques of Siddiqui into the location 
As one can clearly see, Ashfield is cited as disclosing a prior registration in Ashfield’s disclosure of “this registration request and process may be part of any registering of location information associated with a user or transaction, for example” and Siddiquy discloses a prior registration in Siddiquy’s disclosure of a citation that “discusses the entire registration process for registering a second device and associating the second device with a first device for use in location based authentication, for example”.  This was all fully explained in the rejection and Applicant has not even attempted to provide any argument there against.  Thus, such stands as fact.  
Applicant alleges that claim 18 has been amended: “As amended, claim 18…”.  However, claim 18 is a previously presented claim.  Clearly, Applicant is incorrect in alleging that claim 18 has been amended, based on Applicant’s own use of the previously presented tag.  
No other argument is presented with respect to claim 18 other than to reference already presented arguments for claim 1.  Therefore, no response is required.  
Applicant alleges that claim 26 has been amended: “As amended, claim 26…”.  However, claim 26 is a previously presented claim.  Clearly, Applicant is incorrect in 
No other argument is presented with respect to claim 26 other than to reference already presented arguments for claim 1.  Therefore, no response is required.  

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Applicant explicitly references, on page 13 of the response dated 1/7/2021 “the language in claim 13 that is distinct from that in claim 1.”  Keeping in mind that distinct inventions and claims are restrictable, the following interrogatories are provided: 
How are claims 1 and 13 distinct?  
How are these distinct inventions related (e.g., combination-subcombination, combinations usable together, distinct species, etc.)?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13, 16-18, 20-23, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ashfield (U.S. Patent 8,295,898) in view of Siddiqui (U.S. Patent 9,350,717).
Regarding Claim 1,
Ashfield discloses a method comprising;
Determining a preconfigured radius based on an average distance or a maximum distance of a second computing device to one or more wireless access points of a wireless network of a private network (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures; mobile device proximate, for example);
Subsequent to determining the preconfigured radius, receiving, by a first computing device connected to the private network, a user authentication request (Exemplary Citations: for example, Column 3, lines 
Sending, by an endpoint protection suite running on the first computing device, the user authentication request, to an authentication device associated with the private network (Exemplary Citations: for example, Column 3, lines 21-55; Column 5, lines 11-40; Column 6, lines 51-65; Column 8, lines 38-53; and associated figures; request sent to system such as bank system, for example);
Subsequent to determining the preconfigured radius, determining, by the authentication device, a proximity of the second computing device to one or more wireless access points of the wireless network of the private network, wherein the second computing device has been registered with the authentication device to be used as a factor of a multi-factor authentication process involving the first computing device (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; and associated figures; determining whether mobile device is proximate to client computing device via various means, such as geolocation, GPS, dead-reckoning, signal strengths, etc., to determine if the mobile device is within a threshold distance to the client computing device or within a certain distance of cellular towers, as examples); and

Siddiqui also discloses determining a preconfigured radius based on an average distance or a maximum distance of a second computing device to one or more wireless access points of a wireless network of a private network (Exemplary Citations: for example, Column 10, line 63 to Column 14, line 10 and associated figures; see below and previous discussions regarding Siddiqui and claim 13, for example);
Subsequent to determining the preconfigured radius, receiving, by a first computing device connected to the private network, a user authentication request (Exemplary Citations: for example, Column 2, lines 41-58; Column 5, lines 43-53; Column 7, line 52 to Column 8, line 6; and 
Subsequent to determining the preconfigured radius, determining, by the authentication device, a proximity of the second computing device to one or more wireless access points of the wireless network of the private network, wherein the second computing device has been registered with the authentication device to be used as a factor of a multi-factor authentication process involving the first computing device (Exemplary Citations: for example, Column 2, lines 41-58; Column 5, lines 43-53; Column 7, line 52 to Column 8, line 6; and associated figures; see below and previous discussions regarding Siddiqui and claim 13, for example); and
Processing, by the authentication device, the user authentication request based on the proximity, including, when the proximity is within a preconfigured radius, the authentication device sends an affirmative response to the endpoint protection suite accepting the user authentication request and when the proximity is outside of the preconfigured radius, the authentication device sends a negative response to the endpoint protection suite rejecting the user authentication request (Exemplary Citations: for example, Column 2, lines 41-58; Column 5, lines 43-53; Column 7, line 52 to Column 8, line 6; and associated figures; see below and previous discussions regarding Siddiqui and claim 13, for example).  It would have been obvious to one of ordinary skill in the art at 
Regarding Claim 18,
Claim 18 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 4,
Ashfield as modified by Siddiqui discloses the method of claim 1, in addition, Ashfield discloses responsive to receipt of the affirmative response from the authentication device, approving, by the endpoint protection suite, the user authentication request (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures).  
Regarding Claim 5,
Ashfield as modified by Siddiqui discloses the method of claim 1, in addition, Ashfield discloses responsive to receipt of the negative response from the authentication device, rejecting, by the endpoint protection suite, 
Regarding Claim 6,
Ashfield as modified by Siddiqui discloses the method of claim 1, in addition, Ashfield discloses that the first computing device comprises a desktop computer, a laptop computer or a tablet computer (Exemplary Citations: for example, Column 2, line 57 to Column 3, line 36 and associated figures).  
Regarding Claim 20,
Claim 20 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Ashfield as modified by Siddiqui discloses the method of claim 1, in addition, Ashfield discloses that the second computing device comprises a mobile phone, a portable hardware token or a wearable device (Exemplary Citations: for example, Column 2, lines 51-56 and associated figures).  
Regarding Claim 21,
Claim 21 is a system claim that corresponds to method claim 7 and is rejected or the same reasons.  

Ashfield as modified by Siddiqui discloses the method of claim 1, in addition, Ashfield discloses that the user authentication request is part of the multi-factor authentication process (Exemplary Citations: for example, Column 3, lines 21-55; Column 5, lines 11-40; Column 6, lines 51-65; Column 7, line 26 to Column 8, line 53; and associated figures; authenticate password first, then perform location based authentication, as well as other authentication factors (e.g., additional questions, OTPs, or the like), for example).  
Regarding Claim 22,
Claim 22 is a system claim that corresponds to method claim 8 and is rejected for the same reasons.  
Regarding Claim 9,
Ashfield as modified by Siddiqui discloses the method of claim 1, in addition, Ashfield discloses that the user authentication request is initiated as a result of an affirmative response to a first factor of the multi-factor authentication by the first computing device (Exemplary Citations: for example, Column 3, lines 21-55; Column 5, lines 11-40; Column 6, lines 51-65; Column 7, line 26 to Column 8, line 53; and associated figures; authenticate password first, then perform location based authentication, as well as other authentication factors (e.g., additional questions, OTPs, or the like), for example).  
Regarding Claim 23,

Regarding Claim 10,
Ashfield as modified by Siddiqui discloses the method of claim 1, in addition, Ashfield discloses that the authentication device comprises an authentication server (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures; portion of the bank system that authenticates users serves as a server for the clients, for example).  
Regarding Claim 13,
Ashfield discloses a method comprising:
Receiving, by an authentication server, a request to register a companion computer system of a user with a primary computer system associated with a private network, wherein the companion computer system is to be used as a factor of a multi-factor authentication process in connection with obtaining access to the primary computer system (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures; 
Registering, by the authentication device, the companion computer system with the primary computer system by (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures):
Determining a distance of the companion computer system from one or more wireless access points of a wireless network of the private network at a time of registration (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures);
Storing a set of registration information, including the distance and unique device identification information associated with the companion computer system (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 
Associating the stored set of registration information with the primary computer system (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures);
Subsequent to the registering, receiving, by the authentication device, a user authentication request in connection with an attempt to access the primary computer system (Exemplary Citations: for example, Column 3, lines 21-55; Column 5, lines 11-40; Column 6, lines 51-65; Column 8, lines 38-53; and associated figures);
Responsive to receipt of the user authentication request (Exemplary Citations: for example, Column 3, lines 21-55; Column 5, lines 11-40; Column 6, lines 51-65; Column 8, lines 38-53; and associated figures):
Retrieving, by the authentication device, the set of registration information (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures);

When a difference between the current distance and the distance stored within the registration information is within a configurable or predefined threshold, then communicating to the primary computer system, by the authentication device, approval of the user authentication request (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; Column 9, lines 16-48; and associated figures); and
When the difference exceeds the configurable or predefined threshold, then communicating to the primary computer system, by the authentication device, rejection of the user authentication request (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Column 8, line 12; 
Siddiqui also discloses a method comprising:
Receiving, by an authentication server, a request to register a companion computer system of a user with a primary computer system associated with a private network, wherein the companion computer system is to be used as a factor of a multi-factor authentication process in connection with obtaining access to the primary computer system (Exemplary Citations: for example, Column 10, line 63 to Column 14, line 10 and associated figures; this section discusses the entire registration process for registering a second device and associating the second device with a first device for use in location based authentication, for example);
Registering, by the authentication device, the companion computer system with the primary computer system by (Exemplary Citations: for example, Column 10, line 63 to Column 14, line 10 and associated figures):
Determining a distance of the companion computer system from one or more wireless access points of a wireless network of the private network at a time of registration (Exemplary Citations: for example, Column 10, line 63 to Column 14, line 10 and associated figures; determining device locations, how far apart they are, and the like, for example);

Associating the stored set of registration information with the primary computer system (Exemplary Citations: for example, Column 10, line 63 to Column 14, line 10 and associated figures);
Subsequent to the registering, receiving, by the authentication device, a user authentication request in connection with an attempt to access the primary computer system (Exemplary Citations: for example, Column 2, lines 41-58; Column 5, lines 43-53; Column 7, line 52 to Column 8, line 6; and associated figures; request to authenticate for a service, for example);
Responsive to receipt of the user authentication request (Exemplary Citations: for example, Column 2, lines 41-58; Column 5, lines 43-53; Column 7, line 52 to Column 8, line 6; and associated figures):
Retrieving, by the authentication device, the set of registration information (Exemplary Citations: for example, Column 2, line 22 to Column 3, line 12; Column 4, lines 23-39; Column 5, lines 43-53; Column 9, lines 6-18; Column 9, line 55 to Column 10, 
Determining a current distance of the companion computer system from the one or more wireless access points associated with the attempt to access the primary computer system (Exemplary Citations: for example, Column 2, line 22 to Column 3, line 56; Column 4, lines 8-39; Column 7, line 16 to Column 8, line 18; Column 9, line 6 to Column 10, line 39; and associated figures; determining distance between devices, for example);
When a difference between the current distance and the distance stored within the registration information is within a configurable or predefined threshold, then communicating to the primary computer system, by the authentication device, approval of the user authentication request (Exemplary Citations: for example, Column 2, line 22 to Column 3, line 56; Column 4, lines 8-39; Column 7, line 16 to Column 8, line 18; Column 9, line 6 to Column 10, line 39; and associated figures; when devices are close enough, have sufficient radius overlap, or the like, allowing access, for example); and
When the difference exceeds the configurable or predefined threshold, then communicating to the primary computer system, by the authentication device, rejection of the user authentication request (Exemplary Citations: for example, Column 2, line 22 to 
Regarding Claim 26,
Claim 26 is a system claim that corresponds to method claim 13 and is rejected for the same reasons.  
Regarding Claim 16,
Ashfield as modified by Siddiqui discloses the method of claim 13, in addition, Ashfield discloses that the primary computer device comprises a desktop computer, a laptop computer or a tablet computer (Exemplary Citations: for example, Column 2, line 57 to Column 3, line 36 and associated figures).  
Regarding Claim 29,

Regarding Claim 17,
Ashfield as modified by Siddiqui discloses the method of claim 13, in addition, Ashfield discloses that the companion computer system comprises a mobile phone, a portable hardware token or a wearable device (Exemplary Citations: for example, Column 2, lines 51-56 and associated figures).  
Regarding Claim 30,
Claim 30 is a system claim that corresponds to method claim 17 and is rejected for the same reasons.  

Claims 3, 11, 12, 14, 15, 19, 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ashfield in view of Siddiqui and Ramanathan (U.S. Patent Application Publication 2008/0207217).
Regarding Claim 3,
Ashfield as modified by Siddiqui discloses the method of claim 1, in addition, Ashfield discloses that the proximity of second computing device to one or more wireless access points is determined based on a parameter between the second computing device and the one or more wireless access points (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, 
But does not explicitly disclose that the parameter comprises time-in-flight.  
Ramanathan, however, discloses that the proximity of second computing device to one or more wireless access points is determined based on a time-in-flight between the second computing device and the one or more wireless access points (Exemplary Citations: for example, Paragraphs 42-44 and associated figures; time of flight, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the location determination techniques of Ramanathan into the location based authentication system of Ashfield as modified by Siddiqui in order to provide location based services in a manner that reduces latency, to conserve resources during location determination and usage, and/or to allow the system to provide a proper quality of service level for all entities.  
Regarding Claim 19,
Claim 19 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 11,
Ashfield as modified by Siddiqui does not explicitly disclose that the user authentication request comprises a RADIUS message.  

Regarding Claim 24,
Claim 24 is a system claim that corresponds to method claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Ashfield as modified by Siddiqui and Ramanathan discloses the method of claim 11, in addition, Ramanathan discloses that the proximity is measured in terms of a time-in-flight of the RADIUS message between the second computing device and the one or more wireless access points (Exemplary Citations: for example, Paragraphs 42-44 and associated figures).  
Regarding Claim 25,

Regarding Claim 14,
Ashfield as modified by Siddiqui discloses the method of claim 13, in addition, Ashfield discloses that determining a distance of the companion computer system from one or more wireless access points comprises:
Sending, by the authentication device, a first push notification to the companion computer system (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; and associated figures; sending location request to client, for example);
Receiving, by the authentication device, a first acknowledgement of the first push notification from the companion computer system (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; and associated figures; response thereto, for example); and
Determining, by the authentication device, a first parameter of the first acknowledgement between the companion computer system and the one or more wireless access points (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; 
But does not explicitly disclose that the parameter comprises time-in-flight.  
Ramanathan, however, discloses determining, by the authentication device, a first time-in-flight of the first acknowledgement between the companion computer system and the one or more wireless access points (Exemplary Citations: for example, Paragraphs 42-44 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the location determination techniques of Ramanathan into the location based authentication system of Ashfield as modified by Siddiqui in order to provide location based services in a manner that reduces latency, to conserve resources during location determination and usage, and/or to allow the system to provide a proper quality of service level for all entities.  
Regarding Claim 27,
Claim 27 is a system claim that corresponds to method claim 14 and is rejected for the same reasons.  
Regarding Claim 15,
Ashfield as modified by Siddiqui discloses the method of claim 13, in addition, Ashfield discloses that determining a current distance of the 
Sending, by the authentication device, a second push notification to the companion computer system (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; and associated figures);
Receiving, by the authentication device, a second acknowledgement of the second push notification from the companion computer system (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; and associated figures); and
Determining, by the authentication device, a second parameter of the second acknowledgement between the companion computer system and the one or more wireless access points (Exemplary Citations: for example, Abstract; Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 8, lines 22-37; Column 8, line 54 to Column 9, line 2; and associated figures);
But does not explicitly disclose that the parameter comprises time-in-flight.  
Ramanathan, however, discloses Determining, by the authentication device, a second time-in-flight of the second 
Regarding Claim 28,
Claim 28 is a system claim that corresponds to method claim 15 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432